IA115th CONGRESS1st SessionH. J. RES. 54IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Rokita submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONDisapproving the rule submitted by the Department of the Treasury and the Internal Revenue Service relating to documentation requirements for certain related-party interests in a corporation to be treated as indebtedness. 
That the Congress disapproves the rules submitted by the Department of the Treasury and the Internal Revenue Service relating to documentation requirements for certain related-party interests in a corporation to be treated as indebtedness (published at 81 Fed. Reg. 72858 (October 21, 2016)), and such rule shall have no force or effect. 